Case: 21-50608     Document: 00516208221         Page: 1     Date Filed: 02/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 18, 2022
                                  No. 21-50608                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Conde,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 3:10-CR-2213-19


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent David Conde has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Conde has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50608     Document: 00516208221          Page: 2   Date Filed: 02/18/2022




                                   No. 21-50608


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2